Voto particular disidente emitido por la
Jueza Asociada Oronoz Rodríguez.
No puedo estar de acuerdo con la Resolución que emite hoy una mayoría que, a más de dos años de haberse conso-lidado esta controversia, ordena que se desconsoliden los casos de epígrafe y convoca a una vista oral para recomen-zar un proceso que había concluido. La determinación se agrava ante el hecho de que con ella se anula la decisión de una mayoría de Jueces y Juezas de este Tribunal que ya hemos votado sobre la manera de resolver este asunto.
Esta Resolución innecesaria no sólo dilata la solución de los casos —algunos de los cuales fueron presentados en el 2012— sino que posterga la decisión de una controversia de derecho que está generando confusión y decisiones in-congruentes en nuestro ordenamiento jurídico. Evidencia de esto es que prácticamente todos los Jueces y Juezas de este Tribunal tenemos pendientes en nuestras oficinas múltiples casos sobre el mismo asunto, a saber: si bajo las disposiciones de la Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011,(1) procede la continuación del *176trámite de confiscación de propiedad presuntamente utili-zada en la comisión de un delito, aún después de que el acusado ha obtenido un resultado favorable en el procedi-miento criminal por los mismos hechos.
Reconozco y creo en la importancia de las vistas orales para complementar nuestro ejercicio deliberativo y dispo-ner de las controversias. En ese sentido considero que, en los casos apropiados y de manera oportuna, este Tribunal debe ordenar con mayor frecuencia la celebración de vistas orales. Pero cuando este mecanismo se utiliza —como aho-ra— de forma arbitraria y desacertada, sus bondades se malogran en perjuicio de las partes y del trámite apelativo.
Una vista oral es la exposición verbal de los argumentos de las partes frente a un tribunal apelativo.(2) Esta se rea-liza al comienzo del trámite, antes de que el Juez ponente circule entre los otros Jueces el borrador de la Opinión que pretende emitir. En ello precisamente radica su utilidad, en que después de haber estudiado el expediente del caso y los planteamientos de derecho, pero antes de formar su juicio, los Jueces puedan discutir con los representantes legales de las partes, y entre sí, aquellos aspectos de la controversia sobre los cuales tengan alguna duda, y cuya aclaración sea determinante para emitir su voto.(3) Por lo tanto, nótese la irregularidad en el presente caso cuando se ordena una vista oral después de haber circulado un borra-dor de opinión(4) y después de que una mayoría de los miembros de este Tribunal emitimos nuestro voto favore-ciendo una conclusión distinta a la que se propuso en dicho borrador de opinión.
Por ello, en cuanto a estos ocho casos consolidados, me *177pregunto: ¿qué función cumple una vista oral a estas altu-ras si los miembros de este Tribunal ya hemos atendido en los méritos los señalamientos de error y una mayoría he-mos coincidido, aunque por distintos fundamentos, en cuanto al resultado? Parecería, más bien, que lo que ha sucedido es la manipulación forzada del mecanismo de la vista oral para evitar que prevalezca un determinado re-sultado en derecho.
Pero no sólo es improcedente celebrar ahora una vista oral por las razones que he mencionado, sino además por-que con ello se dilata indefinidamente la resolución de es-tos casos en menoscabo de la economía procesal. Como in-diqué, varios de los recursos desconsolidados fueron presentados en el 2012 y los demás en el 2013, estando listos todos para su adjudicación desde el pasado año. Pero no es hasta ahora, cuando ya una mayoría ha votado a favor de un curso de acción y sólo resta emitir la correspon-diente sentencia, que sorpresivamente se opta por convo-car una vista oral para reiniciar el trámite interno en este Tribunal. Así, casos que se presentaron hace más de cuatro años difícilmente podrán resolverse antes de que termine este año fiscal el 30 de junio de 2016.(5)
Esta dilación injustificada no sólo afecta a las partes en estos ocho recursos, quienes deberán esperar porque este Tribunal resuelva de nuevo sus casos, sino también a todos los litigantes en los numerosos casos que sobre este mismo asunto se encuentran sometidos para nuestra considera-ción y que ahora deberán permanecer retenidos en una gaveta. Peor aún, esta decisión prolonga la incertidumbre que persiste entre los miembros de la profesión legal y la Judicatura con respecto a la Ley Núm. 119-2011, supra, y *178el procedimiento de confiscación. Así, continuarán las deci-siones incongruentes y continuarán llegando los recursos apelativos mientras este Tribunal se rehúsa a emitir una decisión.
Ante el hecho de que una mayoría de Jueces y Juezas disentimos del resultado propuesto en el borrador de opi-nión, lo correcto era entregar el expediente del caso para que se le reasignara a un juez o jueza que haya votado con la mayoría, quien debía entonces emitir una breve senten-cia disponiendo de los casos y anejando las correspondien-tes opiniones de conformidad y disidentes. De esa manera, con una pluralidad de votos favoreciendo un resultado en particular, no sólo resolvíamos el caso a las partes, sino que enviábamos una directriz a los tribunales inferiores sobre cómo disponer de estas controversias.
Sin embargo, esto no fue lo que pasó y para sostener una postura que fue rechazada por la mayoría, se decidió paralizar la disposición de unos casos que estaban resuel-tos y listos para certificarse. Mientras tanto, las partes y el Estado siguen gastando dinero y recursos litigando el mismo asunto, los casos se siguen acumulando y la incer-tidumbre al respecto en nuestro ordenamiento sigue siendo la norma. Lamentable.
Por último, encuentro singular la fecha distante que se ha escogido para realizar la vista oral: 1 de marzo de 2016. No me parece lógico que si de verdad se está tan conven-cido de la necesidad de efectuar una vista oral —y en con-sideración a todo el tiempo que ha transcurrido desde que estos casos fueron presentados — , se haya pautado la misma para dentro de cuatro meses. Este término es exce-sivo, aun cuando se compara con los que recientemente hemos concedido en otros casos.(6) Así, sin encontrar razón para ello, me preocupa que este proceder menoscabe la de-bida administración de la justicia.

 34 LPRA see. 1724 et seq.


 Black’s Law Dictionary, 9na ed., St. Paul, Thomson/West, 2009, pág. 1205.


 M.R. Kravitz, Written and Oral Persuasion in the United States Courts: A District Judge’s Perspective on their History, Function, and Future, 10 (Núm. 2) J. App. Prac. & Process 247, 264 (2009); J.W. Hatchett and R.J. Telfer, III, The Importance of Appellate Oral Argument, 33 Stetson L. Rev. 139, 141-142 (2003).


 También se circularon varias ponencias disidentes, demostrativo de cuán formadas están las posturas y del nivel de consideración que se le dedicó a la adju-dicación de esta controversia.


 Ello porque, con gran probabilidad, el trámite luego de la vista oral será el siguiente: el caso se le asignará a un Juez o Jueza que comparta el criterio de la mayoría, quien tendrá 270 días para preparar su ponencia; una vez la circule, los otros Jueces y Juezas tendrán 30 días para examinarla y, luego, se podrán acoger al término reglamentario, lo cual implica 30 días adicionales por cada Juez o Jueza que ejerza ese derecho. Véase Regla 5 del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B.


 Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73 (2014) (87 días); AMPR et als. v. Sist. Retiro Maestros IV, 190 DPR 469 (2014) (20 días); Brau, Linares v. ELA et als., 189 DPR 1068 (2013) (16 días).